Case 1:16-cr-00614-AMD Document 184 Filed 12/22/18 Page 1 of 2 PageID #: 4006


                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                     Robert J. Cleary
December 22, 2018                                                                                                    Member of the Firm
                                                                                                                     d +1.212.969.3340
                                                                                                                     f 212.969.2900
By ECF                                                                                                               rjcleary@proskauer.com
                                                                                                                     www.proskauer.com
The Honorable Ann M. Donnelly
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:         United States v. Dan Zhong
                     Criminal Docket No. 16-614 (DLI)

Dear Judge Donnelly:

       We write as an update to yesterday’s letter informing the Court about the parties’
discussions concerning the defendant’s motion for Rule 15 depositions.

       Counsel for the putative deponents (the “Witnesses”) has informed the parties that he has
conferred with nearly all of the Witnesses, and that none of them are willing to travel to the
United States or England to provide testimony, even with the safe passage letter supplied by the
government. Counsel has also informed the parties that:

    1. A number of the Witnesses are still willing to travel to Dubai to provide deposition
       testimony;

    2. None of the Witnesses would travel to any other country to provide testimony; and

    3. Even the Witnesses willing to travel to Dubai for deposition testimony will not travel
       during the Chinese New Year celebration. (We have been informed that this holiday is
       in early February and that the celebration can last several weeks.)

       As noted in yesterday’s letter, the defense is willing to conduct by videoconference for
both parties all depositions in Dubai, so that the parties would be on equal footing.

        The importance of securing the Witnesses’ directly exculpatory testimony cannot be
overstated. Accordingly, we respectfully request that the Court authorize the depositions
requested in Mr. Zhong’s pending Rule 15 motion as soon as possible; or that the Court schedule
a conference as soon as feasible, in the event Your Honor wishes to hear argument on this vital
issue. Because of item #3, above, as a practical matter, any depositions will need to be taken
during the first few weeks of 2019 to ensure the availability of the testimony at our February 25
trial.
                                                             Respectfully submitted,

                                                                                             /s/ Robert J. Cleary
                                                                                             Robert J. Cleary


   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Case 1:16-cr-00614-AMD Document 184 Filed 12/22/18 Page 2 of 2 PageID #: 4007




Hon. Ann M. Donnelly
December 22, 2018
Page 2

cc:   AUSA Alexander A. Solomon (by ECF)
      AUSA Douglas M. Pravda (by ECF)
      AUSA Ian C. Richardson (by ECF)
      AUSA Nicholas J. Moscow (by ECF)
      AUSA Craig R. Heeren (by ECF)
